Title: To Thomas Jefferson from Thomas Mann Randolph, Jr., 16 August 1786
From: Randolph, Thomas Mann, Jr.
To: Jefferson, Thomas



Dear Sir
Edinburgh August 16 1786

I am afraid by delaying so long a time to answer your letter I have deservedly forfeited the advantages which might be derived from such a correspondence, but still hope that as I wish to make amends for my fault your goodness will incline you to forgive it. By the reestablishment of my health in great measure, a removal to the continent has become unnecessary, at least before the time which is generally thought sufficient here for the completion of an academical education is elapsed. The first winter of my abode in Edinb. I turned my attention to the languages and Mathematics only, being allmost entirely ignorant of both on my arrival; since however I have been engaged in more intellectual pursuits, and have tasted of the exquisite pleasure which the mind derives even from the first insight into Philosophy. I have all along felt a particular attachment to the Study of Natural History, and the two summers of my residence here have made it the chief object of my attention; the necessary instructions to enable me to read with advantage on the subject I have received from Dr. Walkers lectures, who is no less famous for his extensive information with respect to this science than the enthusiastic pleasure which he takes in propagating the knowledge of it. As yet I have entered on no pursuit immediately relating to my intended profession, being convinced that to begin at my time of life the investigation of intricate points of law, before a proper foundation had been laid to proceed on by an intimate acquaintance with history and Mathematics would not only be fruitless but tend to create an unwillingness to prosecute farther a subject which exhibited at first view such apparently insurmountable difficulties. It is my intention to attend this winter the lectures on Natural philosophy and civil history, perhaps likewise on Anatomy, for I have a great desire to obtain some knowledge of the structure of the human body, but am uncertain whether it would not be more advantageous to defer it some time yet. Your advice not only on that particular but the whole course of my education  would be extremely acceptable, and shall be implicitly followed. My Brother and my self are to spend the next year I believe in France, but will remain some months at a provincial town to get a little acquainted with the language before we shall have the honor of seeing you at Paris. He and Mr. And. Randolph desire to be remembered to you. My compliments to Miss Jefferson. Your leisure time, if you have any from your important function, cannot be employed where it will be more thankfully received than in writing to Your most obedt. humble servt.,

T. M. Randolph

